Name: Regulation (EEC) No 2109/75 of the Council of 11 August 1975 fixing the date of application of the tariff reductions provided for in Articles 8 and 9 of Protocol 1 to the Agreement between the European Economic Community and the State of Israel for certain agricultural products
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  trade;  international trade;  Asia and Oceania
 Date Published: nan

 13 . 8 . 75 No L 215/3Official Journal of the European Communities REGULATION (EEC) No 2109/75 OF THE COUNCIL of 11 August 1975 fixing the date of application of the tariff reductions provided for in Articles 8 and 9 of Protocol 1 to the Agreement between the European Economic Commu ­ nity and the State of Israel for certain agricultural products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 1274/75 (') of 20 May 1975 concluding the Agreement between the European Economic Community and the State of Israel , and in particular Article 2 thereof ; HAS ADOPTED THIS REGULATION : Articlc 1 The tariff reductions provided for in Articles 8 and 9 of Protocol 1 to the Agreement between the European Economic Community and the State of Israel for the following products shall apply from 1 September 1975, subject to the provisions of Article 9 of Protocol 1 of the Agreement, in the case of tomato concen ­ trates falling within subheading 20.02 ex C of the Common Customs Tariff : citrus puree and pulp falling within subheading 20.06 B II c) 1 ex dd), concentrated citrus fruit juices falling within subhead ­ ings 20.07 A III ex a) and ex b), orange juice falling within subheadings 20.07 B II a) 1 and b) 1 , tomato juice falling within subheadings 20.07 B II a) 5 and b) 6 and peeled tomatoes and tomato concentrates falling within subheading 20.02 ex C of the Common Customs Tariff . Articlc 2 This Regulation shall enter into force on the third day following the day of its publication in the Official Journal of the European Communities. Having regard to the proposal from the Commission ; Whereas the conditions required for the entry into application of the tariff reductions referred to in Article 2 of Regulation (EEC) No 1274/75 are fulfilled ; whereas it is therefore necessary to fix the date on which they shall apply, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 August 1975 . For the Council The President M. RUMOR (') OJ No L 1 36 , 28 . 5 . 1975 , p. 1 .